Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Prior art Rogelj et al., “Local Similarity Measures for Multimodal Image Matching” (Rogelj) teaches local similarity measures which can be used for multimodal image matching employing deformations (Abstract); wherein a first image was transformed with a known transformation and then deformed back to match the second image using different versions of local similarity measure within the same elastic deformation model (p. 84; Section 4., 2nd paragraph). Prior art Kato et al., US 7,310,446 B2 (Kato) teaches a similarity calculation unit which calculates a similarity between a reference and target which is deformed by a deformation unit (Abstract); and judges whether the target is identical with the reference according to the similarity calculated by the similarity calculation unit (Abstract). Prior art Wang, US 2014/0301623 A1 teaches obtaining a first and second image (Abstract); wherein the amount of deformation of the first image is estimated by evaluating the degree of similarity between a deformed first image and the second image (Abstract), and using an evaluation function that evaluates the correlation between the distribution of corresponding pixel values within the two images (Abstract). Prior art Shibata, US 2016/0071285 A1 (Shibata) teaches calculating a degree of difference between an input patch which is an image representing a sub-region of an input image and a comparison patch which is an image representing a sub-region of the comparison image (Abstract); and calculating the degree of difference by using one or combination of the sum of the squared differences of the pixel values, the sum of the absolute values, and the normalized cross correlation ([0069]). However, none of the prior art of record, either alone or in combination, teach each and every limitation within the claim language and thus are allowable. Specifically, none of the prior arts teach “deforming one of two or more images constituting an image group in one or more deforming ways, and calculating a degree of difference between the deformed image and the other image or images in the image group for each pixel using multiple ways for similarity evaluation, normalizing each degree of difference by each of the multiple ways for similarity evaluation, and integrating normalized degrees of difference”. 
Claims 1-15 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J VANCHY JR whose telephone number is (571)270-1193. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J VANCHY  JR/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        Michael.Vanchy@uspto.gov